People v Blanding (2016 NY Slip Op 04149)





People v Blanding


2016 NY Slip Op 04149


Decided on May 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2016

Friedman, J.P., Renwick, Moskowitz, Richter, Kapnick, JJ.


4598/12 1332 1331

[*1]The People of the State of New York, Respondent,
vJohnny Blanding, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Johnny Blanding, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Natalia Bedoya McGinn of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered June 21, 2013, convicting defendant, upon his guilty plea, of attempted assault in the first degree, and sentencing him, as a second violent felony offender, to a term of 7½ years, and order (same court and Justice), entered on or about June 13, 2014, denying defendant's CPL 440.10 motion to vacate his conviction, unanimously affirmed.
Because defendant's motion to withdraw his guilty plea was premised on completely different grounds from those he asserts on appeal, his present claim that his plea was coerced by the
court's statements during the plea proceeding is unpreserved (see People v Tabares, 52 AD3d 437 [1st Dept 2008], lv denied 11 NY3d 835 [2008]), and we decline to review it in the interest of justice. As an alternative holding, we find the plea was knowingly, voluntarily, and intelligently entered, and that the court's accurate description of the potential consequences of a conviction after trial was not coercive (see id.).
Defendant's ineffective assistance of counsel claims regarding defendant's desire to testify before the grand jury are without merit (see People v Hogan, 26 NY3d 779 [2016]; People v Simmons, 10 NY3d 946, 949 [2008]).
We perceive no basis for reducing the sentence.
We have considered and rejected defendant's pro se claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 31, 2016
CLERK